DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner's Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Joseph Su on 08/03/2021.
The application has been amended as follows: 
For claims:
In Claim 7, replace “the received pilot” with --- a received pilot --- in line 5.
In Claim 11, replace “the received pilot” with --- a received pilot --- in line 17.
In Claim 24, replace “the received pilot” with --- a received pilot --- in line 5.
In Claim 27, replace “the pilot” with --- a pilot --- in line 3.
In Claim 31, replace “the received pilot” with --- a received pilot --- in line 27.
Allowable Subject Matter
Claims 1, 3-20 and 22-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 11, 20 and 31 that specifically comprises the following:

The improvement comprises:
US 2003/0022694 is considered as the closest prior art that teaches a transmitting method of beam domain optical wireless communication (Fig.14 and para.56), 
wherein a base station or a transmitting device of the beam domain optical wireless communication is equipped with an optical transmitter unit array (Fig.16 element 10 and Fig.17A element 110 and para.43 and claim 23) and a lens (Fig.16 element 10 and Fig.17A elements 130, 140 and para.43 and claim 23), 
the optical signal transmitted by each optical transmitter unit in the optical transmitter unit array forms a beam in some direction through the lens (Fig.15A and para.58 and claim 23), 
the optical signals transmitted by different optical transmitter units form beams in different directions through the lens (claim 24, where said plurality of electronic to radio transceivers is more than ten transceivers and wherein said sandwich structure is shaped such that signals from each of said more than 10 transceivers are broadcast by said array of antenna in a direction different from any other of signal of said 10 transceivers), 

the base station or the transmitting device simultaneously communicates with each user terminal or receiving device in the beam domain (para.14 and claim 23, where a multibeam communication lens antenna for simultaneous transmission of a plurality of radio signals is claimed).

US 2016/0087336 teaches a method 250 of optimizing wireless communication comprising:
selecting, by a wireless apparatus comprising one or more processors (e.g., access point 110), a first direction at which to direct a first directional antenna beam, the first direction selected from a first set of antenna beam directions comprising a first plurality of antenna beam directions (Fig.3 step 251 and para.38);
selecting, by the wireless apparatus, a second direction at which to direct a second directional antenna beam, the second direction selected from a second set of antenna beam directions comprising a second plurality of antenna beam directions (Fig.3 step 252 and para.38);

transmitting, by the wireless apparatus, a second signal in the second direction (Fig.3 step 254 and para.41);
receiving, by the wireless apparatus, a first response to the first signal from a first user device (Fig.3 step 255 and para.42);
receiving, by the wireless apparatus, a second response to the second signal from a second user device (Fig.3 step 256 and para.42);
determining, by the wireless apparatus, a first beam setting for the first user device based at least in part on the first response (Fig.3 step 257 and para.43); and 
determining, by the wireless apparatus, a second beam setting for the second user device based at least in part on the second response (Fig.3 step 258 and para.43).
With regard Claims 1 and 20, US 2003/0022694 in view of US 2016/0087336 fails to teach the limitation of "wherein the optical transmitter unit is a light-emitting diode or a laser diode, and different optical transmitter units are separated from each other by using a photoresist or reflective material to construct the optical transmitter unit array, and a square array or a circular array is used as the optical transmitter unit array." as recited in claims 1 and 20, respectively.



With regard Claim 31, US 2003/0022694 in view of US 2016/0087336 fails to teach the limitation of "a lens module, wherein the lens module is a single lens or a lens set composed of multiple lenses, configured to refract the optical signals transmitted by different optical transceiver ports to different directions to form different beams, and refract the optical signals transmitted by the user terminals in different regions to different optical transceiver ports;" as recited in claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2016/0087336 is cited because they are put pertinent to the systems and methods for optimizing wireless communication. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633